   Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 1 of 10 PageID #: 944



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

          Plaintiff,

 v.                                                   Civil Action No. 3:17-01362

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

           Defendants.

 ____________________________________

 CABELL COUNTY COMMISSION,

          Plaintiff,
                                                      Civil Action No. 3:17-01665
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

          Defendants.


                     MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANTS’ PROPOSED CASE MANAGEMENT ORDER

         This memorandum, in support of defendants’ proposed Case Management Order, urges a

reasonable schedule for this litigation.

         Discovery of Cabell County and the City of Huntington has scarcely begun: while

document production has started, there is significant resistance from Plaintiffs about the scope of

permissible discovery, and no depositions have taken place. Before Judge Polster, discovery of

Cuyahoga and Summit County took 18 months. The City of Cleveland—which started out as a

Plaintiff in Track 1—was ultimately sidelined by Judge Polster for failure to comply with

discovery after 17 months.




DC: 7234689-5
     Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 2 of 10 PageID #: 945



        This discovery is critical. It will enable defendants to probe plaintiffs’ allegations about

the impact of opioid abuse on their communities, including whether and to what extent defendants’

alleged conduct affected plaintiffs’ governmental operations; when plaintiffs knew or should have

known of their claims; and whether plaintiffs can prove the necessary element of causation.

Indeed, in contrast to the tremendous amount of discovery already taken of defendants, all of the

facts that are necessary for defendants to mount a defense as to liability—including whether there

has been an unreasonable interference with a public right in Cabell County and the City of

Huntington, and who or what caused plaintiffs’ alleged injury—remain to be discovered. In

addition, plaintiffs have not yet even offered up a total of the so-called “abatement damages” they

seek, much less allowed defendants the opportunity to seek discovery into what a proper abatement

remedy might look like. Moreover, necessary third-party discovery has hardly begun.

        As you may know, defendants supported remand of this case from the MDL. We did so

based on, among other things, the belief that this Court is better positioned to supervise the

voluminous local discovery that must still be completed and to decide important issues of West

Virginia law that have yet to be briefed.

I.      Discovery of Plaintiffs.

        Per the Court’s order, defendants have filed a proposed Case Management Order, which

includes a February 2021 trial date. Given the overwhelming volume of discovery of the plaintiffs

and third parties that must occur for defendants to put on a meaningful defense, as outlined in

defendants’ status conference statement (ECF No. 124 in C.A. No. 3:17-01665), even starting trial

by February 2021 will be difficult. Nevertheless, in response to the Court’s comments at the last

status conference and Magistrate Judge Aboulhosn’s remarks, and understanding the urgency of

the matter, defendants have mapped out what we believe to be the absolute bare minimum of time




                                                 2
    Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 3 of 10 PageID #: 946



required to prepare for a trial in this case, even assuming that plaintiffs and third parties are able

to meet their discovery obligations as quickly as currently projected (which is rarely the case).

       Plaintiffs’ representations about their own discovery obligations obscure how much

remains to be done. For example, counsel for Cabell County Commission notified Magistrate

Judge Aboulhosn and defendants late last week that Cabell County Commission expects to

complete its document productions by the end of February. (Email from Paul Farrell, Feb. 6, 2020,

attached as Exhibit A). Mr. Farrell’s representation omits the significant discovery of Cabell

County that is currently in dispute and therefore not subject to Mr. Farrell’s projected production

date. It also ignores the fact that, as discussed further below, the Cabell County Commission is

apparently taking the position that discovery of some of its own agencies must be pursued

separately as third-party discovery. In any event, the parties’ experience in the MDL bellwether

cases indicates that Mr. Farrell’s expectation is highly optimistic even for the documents that the

Cabell County Commission agrees must be produced. In the MDL bellwether cases, the initial

discovery period of four months was extended to ten months, and fact discovery alone eventually

took over a year. Even with that extension, the two city-plaintiffs had to drop out of Track 1

because they could not comply with their discovery deadlines.1 But even if counsel’s expected

timing holds, that would mean only that document discovery of one plaintiff would be complete

less than four months before trial. Document discovery of the other plaintiff and third parties also

would need to be completed in that same period, and, in the next few months, the parties would

also have to complete fact depositions, expert reports, expert depositions, motions for summary

judgment, Daubert motions, and pretrial hearings.



1
 Similarly, in the over 300 opioid cases pending in state courts around the country, fact
discovery has taken a minimum of 11 or 12 months.


                                                  3
      Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 4 of 10 PageID #: 947



II.      Further Discovery of Defendants.

         Plaintiffs’ counsel here serve as national counsel in the MDL and, as such, have already

taken more than a year of discovery from defendants, receiving millions of pages of documents

and conducting scores of depositions. But plaintiffs have made clear they intend to take still further

discovery from defendants here. For example, plaintiffs have indicated they intend to seek

additional discovery from defendants even as to threshold legal issues, including whether

plaintiffs’ claims are preluded by the doctrine of res judicata in light of defendants’ prior

settlements with the West Virginia Attorney General.

         The parties also have not yet finalized the search terms that will be applied to defendants’

documents, or even settled on the identity of document custodians. By way of example, for

Defendant AmerisourceBergen Drug Corporation, plaintiffs continue to discuss production from

upwards of 42 potential additional new custodians whose files will then need to be retrieved,

reviewed for responsiveness and privilege, and produced. Defendants are working diligently with

plaintiffs on these issues, but this volume of document production necessarily requires time.

III.     Third-Party Discovery.

         Discovery from third parties will take even longer than discovery from plaintiffs. In

addition to what might be called “true” third-party discovery—which is particularly relevant in a

case like this one, where causation is a contested and dispositive element of liability—this case

will involve a separate, highly distinctive category of “third party” discovery from government

entities affiliated with Cabell County and the City of Huntington whom Plaintiffs’ counsel purport

not to represent. For instance, the attached email from Mr. Farrell notified defendants for the first

time that the Cabell-Huntington Health Department is apparently a “third party” with its own legal

representation. As a result, defendants will need to pursue discovery from this highly relevant

agency through a time-consuming subpoena process. This difficulty is compounded by the fact


                                                  4
   Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 5 of 10 PageID #: 948



that defendants still do not know which government entities are third parties, and which are not.

To expedite plaintiffs’ determination of which entities they represent, defendants sent plaintiffs a

detailed chart of potential party custodians on February 4, with blank columns for plaintiffs to

indicate whether each potential custodian is a third party or represented by plaintiffs’ counsel.

(Email from Steven Boranian, Feb. 4, 2020, attached as Exhibit B). Defendants have yet to receive

a response for entities other than the Cabell-Huntington Health Department.

       Third-party discovery outside of Cabell County and the City of Huntington’s own

government entities will also be extensive. First, discovery from potential alternative causes of

plaintiffs’ injury is crucial to defendants’ causation defense. Plaintiffs’ allegations are against

wholesale distributors, but no prescription opioid pill could reach a patient without a pharmacist’s

decision to dispense it or a physician’s prescription to prescribe it, and plaintiffs allege harm

resulting from use of illegal opioids. It must be emphasized that third-party discovery is extremely

important for defendants’ defense of this case, even putting aside issues of non-party fault, because

this discovery goes directly to a core defense in the case: lack of causation.

       Second, West Virginia Code § 55-7-13d(a)(2) provides that “[f]ault of a nonparty shall be

considered” in tort actions, and plaintiffs themselves allege that numerous third parties are at fault

for their alleged harm. Each defendant has given notice of third parties at fault within 180 days

after service of process on the defendant, as required under the statute. (Exhibits C through H).

As plaintiffs’ allegations and defendants’ notices indicate, a vast array of third parties are

potentially at fault here, including, but not limited to, pharmacies, pharmacists, prescribing

practitioners, criminal cartels and other sellers of illegal opioids (such as heroin and fentanyl),

pharmaceutical manufacturers, non-party wholesale pharmaceutical distributors, health insurers,

and federal, state, and local government entities. We expect discovery from state agencies to be




                                                  5
   Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 6 of 10 PageID #: 949



particularly extensive, including, but not limited, to the West Virginia Board of Pharmacy, which

administers and enforces the West Virginia Uniform Controlled Substances Act and its

implementing regulations, as well as the State’s Prescription Drug Monitoring Program; state

professional boards that license and regulate physicians, dentists, nurses, and other medical

professionals who may have improperly prescribed or administered controlled substances; the

West Virginia State Police and the police departments of non-party municipalities in Cabell

County, which enforce the laws related to illegal drug sale and use; the West Virginia Office of

the Chief Medical Examiner, which performs investigations into causes of death, including drug

overdoses; and state agencies that administer medical insurance programs, including Medicaid.

IV.     Discovery Disputes.

        As the parties’ preliminary back and forth about custodians indicates, discovery disputes

in this litigation are likely to be extensive and complex. Magistrate Judge Aboulhosn has already

found as much. After reviewing defendants’ motion to compel full, complete, and responsive

answers to their first sets of interrogatories and requests for production, Magistrate Judge

Aboulhosn notified the parties that he will recommend the appointment of a special master to

handle discovery disputes. He explained: “Having reviewed the voluminous materials concerning

the initial discovery disputes, and noting that the amount of time necessary to assist the parties in

these civil actions, it has become apparent that the appointment of a special master would prove

beneficial to the parties in these matters . . . .” (ECF No. 154). He then cancelled further discovery

conferences until further notice, postponing any consideration of defendants’ motion to compel

and, thus, any document production that may result from a ruling on the motion. Our MDL

experience shows that discovery issues like these will significantly extend the time needed for

litigation.




                                                  6
     Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 7 of 10 PageID #: 950



V.      Fact Depositions.

        After document discovery is complete, fact depositions will begin. Although the MDL has

provided plaintiffs with extensive discovery from defendants, defendants have yet to receive

almost any discovery on the facts in the jurisdictions relevant here: Cabell County and the City of

Huntington. As in Track 1 of the MDL, preparing a defense will require depositions of plaintiffs

and their officials on topics including (among others) opioid use, law enforcement efforts against

defendants and third parties, and government programs to treat and prevent substance abuse and

addiction.    MDL Track 1 plaintiffs produced 99 witnesses for deposition, and a roughly

comparable number of depositions will likely be necessary here. Defendants’ proposed case

management order sets a compressed timeframe of approximately three months for these

depositions, which would require one or two plaintiff depositions every single business day, in

addition to third party depositions and defendant depositions. Shortening this timing further is not

feasible.

VI.     Expert Discovery.

        After fact discovery closes, expert depositions will occur. Plaintiffs’ case likely will rest

largely on their expert reports and testimony, including to show misconduct, causation, and

damages. For example, Cabell County Commission responded to defendants’ request to produce

documents on its damages by declining to provide any responsive information during fact

discovery and, instead, stating its “inten[t] to disclose an abatement plan through expert witness

testimony.”    (Amended Responses of Plaintiff Cabell County Commission to Distributor

Defendants’ First Set of Requests for Production to Plaintiffs, attached as Exhibit I). MDL Track

1 plaintiffs named 23 experts, and plaintiffs here likely will name a similar number. Defendants’

proposed case management order provides three weeks for depositions of plaintiffs’ experts and




                                                 7
    Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 8 of 10 PageID #: 951



then the same amount of time for depositions of defendants’ experts. This is the minimum amount

of time needed, as it would require holding one or two expert depositions every business day.

VII.   Pretrial Motions.

       Motions for summary judgment and Daubert motions will follow expert discovery. In

MDL Track 1, defendants filed three motions for summary judgment, and plaintiffs filed two.

Collective Daubert briefing ran to more than 800 pages. Defendants’ proposed case management

order provides less than two months for these motions, oppositions and replies, and hearings.2

       Finally, before trial can occur, at least a few weeks for motions in limine and pretrial

hearings will be necessary.

                                          *       *       *

       For the foregoing reasons, defendants therefore respectfully request that the Court to set a

trial date no earlier than February 2021.3 In the alternative, defendants respectfully request an

initial case management order that sets deadlines only for completing initial discovery, such as

document production, with a plan to set a trial date after that initial discovery is completed. Such

a process would enable the Court to make a better-informed decision about a trial date because the

most significant source of uncertainty in the litigation schedule—the completion date for plaintiffs’

extensive document productions—will have been removed.




2
  Plaintiffs have suggested to the Court that the decisions made on many of those MDL Track 1
motions should be treated as binding law of the case. This is inaccurate. Those decisions, all of
them interlocutory and none applicable to these cases, are not law of the case or otherwise binding.
Defendants will be prepared to fully brief that issue at the appropriate time (or earlier, if the Court
desires).
3
 Mr. Farrell’s previous suggestion that the trial be phased in such a way that the case would begin
while discovery is incomplete and ongoing (and, in fact, in its early stages) would deprive
defendants of due process: we would be forced to fly blind during the course of plaintiffs’
presentation of evidence, without access to the discovery needed to present a full and appropriate
defense.


                                                  8
  Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 9 of 10 PageID #: 952




Dated: February 11, 2020

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
Jason L. Holliday (WVSB #12749)
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200
jwakefield@flahertylegal.com
jholliday@flahertylegal.com

/s/ Geoffrey E. Hobart
Geoffrey E. Hobart
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5281
ghobart@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com



                                      9
  Case 3:17-cv-01362 Document 158 Filed 02/11/20 Page 10 of 10 PageID #: 953




/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel in Cabell County action

 /s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard @wc.com
ahardin@wc.com




                                      10
